     Case 7:17-cv-06251-PMH-AEK Document 107 Filed 05/13/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



HARRIET LOWELL and WESTCHESTER                    Case No. 7:17-cv-06251-PMH-AEK
DISABLED ON THE MOVE, INC.,
individually and on behalf of all other           FIFTH AMENDED CIVIL CASE DISCOVERY
similarly situated,                               PLAN AND SCHEDULING ORDER

                   Plaintiff,

              v.

LYFT, INC.,

                   Defendant.


       This Civil Case Discovery Plan and Scheduling Order is adopted, after considering the
proposals submitted by counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

       1.     All parties do not consent to conducting all further proceedings before a
              Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The
              parties are free to withhold consent without adverse substantive consequences. (If
              all parties consent, the remaining paragraphs of this form need not be completed.)

       2.     All of Plaintiffs’ claims are to be tried to the Court, not to a jury.

       3.     Joinder of additional parties may be accomplished only with leave of court.

       4.     Amended pleadings may be filed only with leave of court.

       5.     Interrogatories shall be served no later than January 8, 2021, and responses
              thereto shall be served within thirty (30) days thereafter. The provisions of Local
              Civil Rule 33.3 shall apply to this case.

       6.     First request for production of documents, if any, shall be served no later than
              February 28, 2019.

       7.     The parties shall complete their data and document production by March 5, 2021.

       8.     Non-expert depositions shall be completed by September 30, 2021.
Case 7:17-cv-06251-PMH-AEK Document 107 Filed 05/13/21 Page 2 of 3




       a.     Unless counsel agree otherwise or the Court so orders, depositions shall
              not be held until all parties have responded to any first requests for
              production of documents.

       b.     Depositions shall proceed concurrently.

       c.     Whenever possible, unless counsel agree otherwise or the Court so orders,
              nonparty depositions shall follow party depositions.

 9.    Any further interrogatories, including expert interrogatories, shall be served no
       later than January 8, 2021.

 10.   Requests to Admit, if any, shall be served no later than January 8, 2021.

 11.   Plaintiffs must identify any and all experts no later than November 10, 2020.
       Defendant must identify its experts by December 8, 2020. When identifying
       experts, the parties must submit all of the information required under Rule 26,
       except for the expert report.

 12.   Expert reports shall be served no later than November 15, 2021.

 13.   Rebuttal expert reports shall be served no later than January 15, 2022.

 14.   Expert depositions shall be completed by February 18, 2022.

 15.   ALL DISCOVERY SHALL BE COMPLETED BY February 18, 2022.

 16.   Any motions shall be filed in accordance with the Court’s Individual Practices.

 17.   This Civil Case Discovery Plan and Scheduling Order may not be changed
       without leave of Court ( or the assigned Magistrate Judge acting under a specific
       order of reference).

 18.   The Magistrate Judge assigned to this case is the Hon. Andrew E. Krause.

 19.   If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
       the Magistrate Judge will schedule a date certain for trial and will, if necessary,
       amend this Order consistent therewith.

 20.   The next case management conference is scheduled for July 1, 2021 at 11:00
       AM.

 21.   Plaintiffs shall serve a motion for class certification on February 25, 2022.

 22.   Defendant shall serve its papers in opposition to the motion for class certification
       and any supporting expert reports no later than March 18, 2022.




                                         -2-
     Case 7:17-cv-06251-PMH-AEK Document 107 Filed 05/13/21 Page 3 of 3




      23.    Plaintiffs shall serve their reply papers in further support of the motion for class
             certification and any supporting expert reports no later than April 8, 2022. All
             motion papers shall be filed on April 8, 2022.

      SO ORDERED.



Dated: May 13, 2021
      White Plains, New York
                                                 Andrew E. Krause, U.S. Magistrate Judge
    The Clerk of the Court is directed to terminate the
    letter motion at ECF No. 106.




                                              -3-
